Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered February 4, 1994, which denied plaintiffs’ motion for an order of partial summary judgment pursuant to Labor Law § 240 (1) as against defendants the City of New York and the New York City Board of Education, unanimously affirmed, without costs.
*352The IAS Court properly determined that material questions of fact exist with respect to whether a violation of Labor Law § 240 (1) occurred and, if so, whether the violation was the proximate cause of plaintiffs fall particularly in light of plaintiffs deposition testimony that there was nothing wrong with the ladder (see, Antunes v 950 Park Ave. Corp., 149 AD2d 332). Concur—Murphy, P. J., Wallach, Ross, Rubin and Williams, JJ.